Exhibit Provident Announces Third Quarter Results, New Pekisko Oil Play and November Distribution News Release 19-08 November 12, 2008 All values are in Canadian dollars and conversions of natural gas volumes to barrels of oil equivalent (boe) are at 6:1 unless otherwise indicated. “Provident’s third quarter was highlighted by strong commodity prices, outstanding cash flow, and the successful and timely conclusion of the sale of our U.S. Oil and Gas business.” said Provident’s President and Chief Executive Officer, Tom Buchanan. “We are proud of these accomplishments. In addition, our improved financial flexibility is critical in the current business environment. Provident remains committed to prudent fiscal policy and leverage, balancing capital investment and distributions for the long-term benefit of unitholders. In light of these factors, Provident has adjusted its monthly distribution to $0.09 per unit starting with the November distribution payable in December.” Third Quarter Highlights § Provident completed the sale of its equity interest in BreitBurn Energy Company L.P. on August 26, 2008 for total consideration of US$305 million. This successfully concludes the sale process for Provident’s U.S. Oil and Natural Gas division. Total consideration for the business unit including the proceeds from the June disposition of BreitBurn Energy Partners L.P. and BreitBurn Energy Partners G.P. was $663 million. Combined after tax proceeds were $449 million. § Consolidated funds flow from operations in the third quarter was $152 million ($0.59 per unit), up 44 percent from $105 million ($0.43 per unit) in the third quarter of 2007. § Distributions for the third quarter held constant at $0.36 per unit, resulting in a consolidated payout ratio of 61 percent, an improvement of 31 percent from the 89 percent payout ratio reported in the third quarter of 2007. Provident’s payout ratio for the nine months ended September 30, 2008 was 53 percent, down from 88 percent in § Production from the Canadian Oil and Gas business unit increased for the third consecutive quarter to approximately 28,300 barrels of oil equivalent per day (boed), up one percent from 28,000 boed in the third quarter of 2007. § Midstream earnings before interest, taxes, depletion, depreciation, accretion and other non-cash items (EBITDA) was $37 million in the third quarter, down 21 percent from $47 million in the third quarter of 2007. Gross operating margin (before the impact of financial derivative instruments) was 21 percent higher than the third quarter of § Consolidated senior bank debt at the end of the quarter was $394 million drawn from Provident’s $1.125 billion revolving credit facility, down 58 percent from $942 million a year earlier due to the sale of the U.S. Oil and Natural Gas division and strong year to date funds flow from operations. Provident Energy 2008 Third Quarter Results - 1 - Emerging Oil Play in Northwest Alberta Provident has acquired a 100 percent interest in approximately 54,000 acres of undeveloped land in Northwest Alberta, offsetting Provident’s existing operations in the area. Provident is pursuing an internally-generated exploration play targeting medium gravity oil from the Pekisko formation. This is consistent with Provident’s increased focus on full cycle exploration and development activities. This land base was assembled through 2008 and covers an extensive exploration trend which Provident believes contains significant oil in place.
